ase 3:19-cv-00292-MMD-CBC Document 8 Filed 06/21/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF NEVADA
ee & & &
ZYHERE L. FICHMAN, Case No. 3:19-cv-00292
Plaintiff,
vs.

JOSEPH MERCER, individually and
in his official capacity as a
Sparks Police Department Officer,

CITY OF SPARKS, a municipal
corporation, et al.

Defendants.

 

COMES NOW, Plaintiff, Zyhere L. Fichman, by and through his
undersigned counsel, and Defendant, City of Sparks, a political
subdivision of the State of Nevada, and Joseph Mercer, in his
individual capacity (hereinafter collectively “the Defendants”),
by and through their undersigned counsel and pursuant. to LR IA
6-1 and LR IA 6-2 hereby stipulate that Defendants shall have a
thirty (30) day extension of time to answer or otherwise plead
to the Complaint filed and served herein on June 3, 2019, from
June 24, 2019, to and including July 24, 2019.

This stipulation (first request) is made on the grounds and

 
   
  

—_

o oOo NN AN WA & WS WD

~
oe

[t/} KuckirndCornlt
Richard F. Cornell, Esq.
William J. Routsis, II, Esq.
Attorney for Plaintiff
Zyhere L. Fichman

~~
—_

 

'_ oe lee leet eet
Oo fo HN A_ A Sf WS W

IT IS SO ORDERED.

By 8 8

SUBMITTED BY:

®

STANLEY H. BROWN, JR., ESQ.
STANLEY H. BROWN, JR., CHARTERED
127 EB. LIBERTY STREET

RENO, NV 89501

(775) 337-8800

Vv &
& 8S & 8

ase 3:19-cv-00292-MMD-CBC Document8 Filed 06/21/19 Page 2 of 2

for the reason that the Defendants have, since the filing and
service of the Complaint on June 3, 2019, commenced a thorough
investigation of the facts alleged in the Complaint and defenses
thereto, including gathering voluminous documents, interviewing
numerous witnesses and researching the relevant law. Tre
Defendants believe that an additional thirty (30) days will be
sufficient time to complete that investigation to enable them to
answer or otherwise plead to the Complaint on file herein.

pated this 29h gay of gune, 2019.

Staittey H. Shr. Jr., Esq.

Chester H. Adams, Esq.
Alyson L. McCormick, Esq.
Attorney for Defendants
Joseph Mercer, individually,
and the City of Sparks, a
political subdivision of
the State of Nevada

f

. Units’ States MAgistrate Judge
Dated this WG sax of Ges 2019.

 
